DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 8/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2015/0060119 A1).  Lin discloses a conductive structure (100), comprising: a plurality of first nanowires (104) extending substantially along a first direction formed by coating a first nanowire suspension on a surface of a substrate (102), and a plurality of second nanowires (106) extending substantially along a second direction formed by coating a second nanowire suspension on the coated first suspension such that the nanowires (104,106) are stacked in a third thickness dimension (reading upon the claimed plurality of nanowires stacked in a first direction, a second direction, and a third direction, wherein the nanowires are extended along at least two directions as in instant claim 1 with the third direction being a thickness direction and the first and second directions being perpendicular to the third direction as in instant claim 3), wherein at least a part of the second nanowires (106) electrically connect to the first nanowires (102), with a plurality of colloidal conductive materials (108), particularly ZnO nanoparticles, disposed at the junctions of the first nanowires (104) and second nanowires (106), and an included angle between the first direction and the second direction is nonzero with Fig. 1B depicting the random angles, orientation and distribution of the nanowires as in instant claims 2 and 7 as well as the straight or curved shape of the nanowires as in instant claim 9 (Entire document, particularly Abstract; Paragraphs 0031-0033 and 0042; Claim 5; Figs. 1A-B and 3).  Lin discloses that the nanowires can be carbon nanotubes or metal nanowires, and specifically discloses Au (as in instant claim 11), Ag (also as in instant claim 11), and Cu as suitable metals; and although Lin does not specifically recite that the structure is a “signal enhancement” structure “configured to enhance a signal of a specimen” as recited in the preamble of instant claim 1, given that Lin specifically discloses a nanowire structure of Au or Ag metal nanowires reading upon the instantly claimed structure of a plurality of nanowires as recited in instant claims 1-3, 7, 9, and 11 which is inherently capable of enhancing a signal of a specimen and thus capable of the same intended end use and/or inherently “configured to enhance a signal of a specimen”, and that the colloidal conductive materials or nanoparticles may read upon the broadly claimed “specimen” and “a particle of the specimen is on the nanowires or in a gap among the nanowires”, the invention disclosed by Lin anticipates the claimed invention as broadly recited in instant claims 1-3, 7, 9, and 11 (Paragraph 0032).
Claims 1-3, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jung (WO 2020/017797 A1, also printed as US 2021/0247319 A1, please refer to the US document for the below cited sections).  Jung discloses a surface-enhanced Raman scattering patch and an attachable sensor using the same wherein the surface-enhanced Raman scattering (SERS) patch allows continuous monitoring of drug administration and harmful substance detection to be accurately and easily performed (Abstract).  Jung discloses that the SERS patch comprises a metal-containing nanostructure layer (20) formed on a film (10) configured to allow penetration of detection-target molecules through the film (10) and into the metal-containing nanostructure (20) as shown in Fig. 1 for detection thereof with a Raman laser as shown in Fig. 7D; wherein the metal-containing nanostructure layer (20) is desirably composed of nanowires (22) stacked in irregular directions to form multiple cross points thereby forming nanogaps near the cross points that act as hot spots that generate plasmon resonance and greatly facilitates Raman signal enhancement during irradiation, and given that the irregularly-oriented metal-containing nanowires (22) do not have a certain directionality, “there is the advantage that the results of analyses using Raman signals are largely independent of the direction of the laser” (Entire document, particularly Paragraphs 0011-0014, 0026, 0037, 0054, 0080).  Jung discloses that “[w]hile increasing the thickness to which the metal-containing nanowires 22 are stacked can enhance the Raman signals, the effect of the Raman signals enhancement can become negligible beyond a particular thickness”, and that thus the metal-containing nanostructure layer (20) can have a thickness of 1 nm to 1 µm, wherein “smaller than 1 nm can make it difficult for the metal-containing nanostructure layer 20 to sufficiently absorb the detection-target molecules T, while a thickness greater than 1µm would no longer yield a meaningful increase in the Raman signals enhancement with increased thickness” and given that Jung discloses that the metal-containing nanostructure layer 20 may be composed of one or more types of nanoparticles and nanowires having diameters of 5-100nm, particularly silver nanowires coated from a silver nanowire dispersion as in Fig. 2B, Jung clearly teaches a signal enhancement structure configured to enhance a signal of a specimen, the signal enhancement structure comprising a plurality of nanowires stacked in a first direction, a second direction, and a third/thickness direction, and the nanowires extending along at least two directions, namely the first and second directions perpendicular to the third/thickness direction in an irregular or random manner such that an included angle of the nanowires is varied in planes perpendicular to the first, second and third directions, and a particle of the specimen (i.e. detection-target molecule) is on the nanowires or in a gap among the nanowires at different distances from different nanowires in the third direction as recited in instant claims 1-3, and hence Jung anticipates the claimed invention as recited in instant claims 1-3 (Entire document, particularly Paragraphs 0018-0021, 0081-0084; Figs. 1-2, 4-5 and 7).
With respect to instant claim 7, as noted above, Jung discloses that the nanowires are stacked in irregular directions (Paragraph 0080) and as shown in Figs. 4A-B, are irregularly distributed as instantly claimed and hence Jung anticipates instant claim 7.
With respect to instant claim 9, given that nanowires in general are inherently either straight or non-straight, i.e. curved, Jung anticipates the broadly claimed invention as recited in instant claim 9.
With respect to instant claim 11, Jung specifically discloses silver nanowires as noted above, and also discloses that the metal of the metal-containing nanostructure layer may be gold (Au) or platinum (Pt), thereby anticipating instant claim 11 (Paragraphs 0021, 0084, 0109, 0128, and 0132; Claim 8).
Claims 1, 3, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung (US 2020/0271609 A1, hereinafter referred to as Jung ‘609).  Jung ‘609 discloses a multimodal sensor of high sensitivity and high selectivity comprising a three-dimensional nanostructure array having electric and optical sensing ability wherein the three-dimensional nanostructure comprises a plurality of layers on multi-layered nanowires including a multifunctional material, particularly a metal oxide as a first functional material, and a plasmonic metal material such as gold or silver as a second functional material (as in instant claim 11) that provides signal enhancement to the first functional material by maximizing an optical signal containing information of the intrinsic molecular structure of a sensed gas or target molecules based on Raman spectroscopy (Entire document, particularly Abstract, Paragraphs 0009-0016 and 0090; Fig. 2).  Jung discloses that the multi-layered nanowires may be formed by depositing the multi-layered nanowires on a base substrate having a desired base pattern and then transferring the nanowires to a target substrate to provide a plurality of layers of the multi-layered nanowires sequentially stacked to form a three-dimensional structure, wherein the multi-layered nanowires may include the second functional material above and below the first functional material and the plurality of layers may be provided in a lattice-like pattern (e.g. nanowires extending along at least two directions, particularly straight nanowires as in instant claim 9 extending in first and second directions perpendicular to a third thickness direction as in instant claim 3 and regularly distributed as in instant claim 8) on the target substrate as shown in Fig. 4 upon which the target molecules may be adsorbed reading upon the claimed “a particle of a specimen is on the nanowires or in a gap among the nanowires” as in instant claim 1 (0011-0015, 0064 and 0075-0077).  Hence, Jung discloses a signal enhancement structure as instantly claimed, anticipating instant claims 1, 3, 8-9 and 11.
With respect to instant claim 5, Jung discloses that the three-dimensional nanostructure may be heat-treated to complete a formation of the nanostructure and that when heat treated, the plasmonic metal material may be changed to nanoparticles to maximize the optical properties of the nanostructure, and thus Jung discloses an embodiment wherein the nanostructure further comprises a plurality of nanoparticles as shown in Fig. 5, wherein nanowires are stacked on the nanoparticles as broadly recited in instant claim 5 thereby anticipating the claimed invention as recited in instant claim 5 (Paragraphs 0066 and 0078; Fig. 5).
With respect to instant claim 10, Jung discloses that the target substrate (420) upon which the three-dimensional nanostructure is formed as depicted in Fig. 4 may include at least one material selected from silicon, quartz, and alumina (Paragraph 0062) with an example sensor depicted in Fig. 6 as being provided on a 15mm x 15mm target substrate or “chip” as in the broadly claimed invention and given that the instant specification does not limit the “chip” to any particular type, structure, or shape, Jung anticipates instant claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claims 1-3, 7, 9, and 11 above, and further discussed below.  
The teachings of Jung are discussed in detail above and incorporated herein by reference, wherein with respect to instant claim 4, Jung teaches that the metal-containing nanostructure layer (20) is desirably composed of nanowires (22) stacked in irregular directions to form multiple cross points thereby forming nanogaps near the cross points that act as hot spots that generate plasmon resonance and greatly facilitates Raman signal enhancement as discussed above, and although Jung teaches that the sizes and density of the metal-containing nanowires (22) can be adjusted such that the metal-containing nanowires (22) form the nanogaps with adjacent metal-containing nanowires (22) to induce surface plasmon resonance, wherein adjusting the density or thickness can be achieved with various factors, particularly the concentration of metal-containing nanowires (22) within the dispersion used to form the metal-containing nanostructure layer (Paragraphs 0080, 0114-0115), with an example utilizing 20-25nm diameter silver nanowires in a concentration of 0.15wt% ethanol dispersion applied at a coating weight of 35 µL/cm2, Jung does not teach a ratio of a width of a largest gap to a smallest gap among the nanowires within a range of 50 to 2000 as instantly claimed.  However, given that Jung teaches that the sizes and density of the nanowires can be varied to form the nanogaps, wherein the nanowires have a diameter of 5 to 100 nm and can be provided in a nanostructure layer thickness of up to 1 µm (Claims 4-7) by spraying a dispersion of the nanowires as in the instant invention to provide a random or irregular structure as in the instant invention, with Fig. 4B being a scanning electron microscopy image of an example nanowire layer depicting nanogaps as small as one nanowire width apart, e.g. 5 to 100nm, which at a width of 5nm for the smallest “nanogap” and a ratio of 2000 as instantly claimed would equate to a width of a largest gap of 10 microns, e.g. much greater than the size of a “nanogap”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize routine experimentation to determine the optimum size and density of the nanowires to provide the desired sizes of nanogaps that act as hot spots as taught by Jung wherein given the above teachings and SEM image disclosed by Jung, a ratio as instantly claimed would have been obvious to one having ordinary skill in the art.  Thus, the invention as recited in instant claim 4 would have been obvious over the teachings of Jung, particularly given the absence of any clear showing of criticality and/or unexpected results with respect to the claimed ratio
With respect to instant claims 5, 6 and 10, Jung teaches that the metal-containing nanostructure layer can be composed of one or more types of nanoparticles and nanowires, and thus it would have been obvious to one having ordinary skill in the art to utilize any combination of nanoparticles and nanowires, including a composite or layered structure thereof given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results, thereby reading upon the broadly claimed “further comprising a plurality of nanoparticles, wherein the nanowires are stacked on the nanoparticles” as recited in instant claim 5, and hence rendering instant claim 5 obvious over the teachings of Jung.  Similarly, given that Jung also teaches that the nanoparticles can be of various shapes such as spheres, triangles, stars, etc., wherein nanoparticles in the shape of “stars” would read upon and/or suggest the broadly claimed “nano-dendrimers” of instant claim 6, the claimed invention as recited in instant claim 6 would have been obvious over the teachings of Jung for similar reasons as discussed above with respect to instant claim 5 when the nanoparticles are nanoparticle “stars” and given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Lastly, with respect to instant claim 10, it is again noted that Jung teaches that the metal-containing nanostructured layer can be composed of one or more types of nanoparticles and nanowires, and given that Jung teaches that the shape of the nanoparticles is not particularly limited and that the instant specification does not limit the “chip” to any particular type, structure, or shape, wherein a nanoplatelet or “chip” shape is an obvious species of particle shape in the art, the claimed invention as broadly recited in instant claim 10 would have been obvious over the teachings of Jung for generally the reasons discussed above with respect to instant claim 5 and further given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kohnke (US 2014/0293280 A1) teaches a nanosilica sintered glass substrate useful for surface-enhanced Raman spectroscopy wherein the substrate comprises a support element, a nanoparticulate layer, and a SERS-active layer in contact with the nanoparticulate layer, wherein the nanoparticles may comprise dendrimers, and the SERS-active layer is a layer of metal, metal salt, metal oxide, alloy or metal-containing compound or combination thereof that is capable of enhancing the Raman signal of an analyte within effective contact with the metal layer, particularly via the mechanism of SERS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 25, 2022